People v Martin (2016 NY Slip Op 07217)





People v Martin


2016 NY Slip Op 07217


Decided on November 2, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 2, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2014-08682
 (Ind. No. 1009/11)

[*1]The People of the State of New York, respondent,
vDijon Martin, appellant.


Seymour W. James, Jr., New York, NY (Joanne Legano Ross of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Fay Ng and Antonella Karlin of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an amended judgment of the Supreme Court, Queens County (Wong J.), rendered January 2, 2014, revoking a sentence of probation previously imposed by the same court (Kohm, J.), upon a finding that he violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of grand larceny in the second degree.
ORDERED that the amended judgment is affirmed.
Under the circumstances of this case, the defendant's waiver of the right to appeal does not preclude review of his claim that the sentence of imprisonment imposed was excessive (see People v Maracle, 19 NY3d 925; People v Johnson, 14 NY3d 483). However, contrary to the defendant's contention, the sentence of imprisonment imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant's remaining contention is without merit.
RIVERA, J.P., AUSTIN, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court